Citation Nr: 0105005	
Decision Date: 02/16/01    Archive Date: 02/20/01

DOCKET NO.  93-27 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased rating for bilateral pes cavus, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Michael A. Gabel, Attorney at 
Law


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to June 
1978.  His separation record from that period of service 
showed that he had 4 years, 8 months, and 24 days of prior 
active service.

The Board of Veterans' Appeals (Board) noted the issue of 
entitlement to an increased rating for bilateral pes cavus in 
a December 1995 remand and requested that the RO consider the 
issue as the Board found that it was inextricably intertwined 
with other issues on appeal at that time.  Notwithstanding 
that this issue was listed as a matter on appeal in prior 
Board remands, for the reasons below, the Board finds that it 
does not currently have jurisdiction to consider the merits 
of the claim.  

In a December 30, 1999, decision, the Board found that claims 
of entitlement to service connection for peripheral 
neuropathy secondary to service-connected pes cavus and 
lumbar spinal stenosis with leg and feet paresthesias were 
not well grounded.  Since that decision, however, the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was enacted.  Unlike the version of 
the law in effect at the time of the Board decision, the VA 
is now charged with the duty to assist almost every claimant, 
as well as the duty to provide certain notices to claimants 
to assist them in pursuing the benefit sought.  In part, the 
new law provided that claims denied as not well grounded 
between July 14, 1999, and November 9, 2000, such as the two 
decided in the December 1999 Board decision, could be 
readjudicated under the provisions of the new law. Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7(b), 
114 Stat. 2096, 2099-2100 (2000).  

While the new law provided that a claimant must request such 
a readjudication, the Veteran's Benefits Administration, as a 
matter of policy, has indicated that it will initiate 
readjudication where it learns of such cases.  Veteran's 
Benefits Administration Fast Letter 00-87 (Nov. 17, 2000).  
Therefore, the Board takes this opportunity to invite the 
veteran to file such an application for readjudication, and 
refers these claims for readjudication to the RO.  See 
VAOPGCPREC 3-2001.


FINDINGS OF FACT

1.  In November 1992, the RO denied a claim for an increased 
rating for bilateral pes cavus.  He was notified of that 
decision by letter dated December 2, 1992, and he did not 
appeal.

2.  The Board noted the issue of entitlement to an increased 
rating for bilateral pes cavus in a December 1995 remand and 
requested that the RO consider the issue.

3.  In a July 2000 rating decision, the RO granted an 
increased rating, to 30 percent, for bilateral pes cavus.

4.  The appellant has not yet filed a notice of disagreement 
(NOD) with respect to the July 2000 decision.


CONCLUSIONS OF LAW

1.  The November 1992 rating decision denying an increased 
rating for bilateral pes cavus is final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 3.104, 20.1103 (2000).

2.  The Board does not currently have jurisdiction to 
consider the issue of entitlement to an increased rating for 
bilateral pes cavus.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 20.200, 20.201, 20.302(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for bilateral pes cavus was granted in a 
July 1978 rating decision, and a 10 percent disability 
evaluation was assigned.  In July 1992 the veteran filed a 
claim for increase.  By rating decision dated in November 
1992, the RO denied the claim for an increased rating for 
bilateral pes cavus.  He was notified of that decision by 
letter dated December 2, 1992, and he did not appeal.  
Therefore, the November 1992 rating decision is final.

The Board noted the issue of entitlement to an increased 
rating for bilateral pes cavus in a December 1995 remand and 
requested that the RO consider the issue as the Board found 
that it was inextricably intertwined with other issues on 
appeal at that time.  The issue of an increased rating for 
pes cavus was thereafter listed as a matter on appeal in 
Board remands dated in December 1997 and December 1999.  
Supplemental statements of the case in May 1997, December 
1998, and June 1999, addressed the increased rating issue.  
However, the RO did not issue a rating decision on the 
increased rating issue, thereby providing him with notice of 
his appellate rights on that issue, until July 2000.  That 
rating decision granted an increased rating, to 30 percent, 
for bilateral pes cavus.  The veteran was notified of the 
rating action by letter dated July 18, 2000.

Based on its review of the relevant evidence in this matter, 
and for the following reasons and bases, it is the decision 
of the Board that it does not have jurisdiction over the 
appellant's claim for an increased rating for bilateral pes 
cavus.  This is so because the veteran has not, as yet, 
expressed disagreement with the July 2000 rating decision.  
"An appeal [to the Board] consists of a timely filed Notice 
of Disagreement in writing and, after a Statement of the Case 
has been furnished, a timely filed Substantive Appeal."  
38 C.F.R. § 20.200 (2000).

Pertinent regulations provide that "a claimant, or his or 
her representative, must file a Notice of Disagreement with a 
determination by the agency of original jurisdiction within 
one year from the date that that agency mails notice of the 
determination to him or her."  38 C.F.R. § 20.302(a) (2000); 
see also 38 C.F.R. § 20.201 (2000) ("A written communication 
from a claimant or his or her representative expressing 
dissatisfaction or disagreement with an adjudicative 
determination by the agency of original jurisdiction and a 
desire to contest the result will constitute a Notice of 
Disagreement.").  Thus, the veteran has until July 17, 2001, 
or thereabouts, to initiate an appeal by filing a Notice of 
Disagreement on the issue of entitlement to an increased 
rating for bilateral pes cavus.  In order to perfect an 
appeal to the Board, he would thereafter have to timely file 
a Substantive Appeal, after a Statement of the Case had been 
issued by the RO.  Consequently, the appeal is dismissed 
without prejudice.

Because the Board does not currently have jurisdiction to 
consider the merits of the appellant's claim for an increased 
rating for bilateral pes cavus, the appeal of this issue must 
be dismissed.  However, as the time for the filing of a 
Notice of Disagreement will likely have not yet expired as of 
the date this decision is issued, see 38 C.F.R. § 20.302(a) 
(2000), the Board will dismiss the appeal without prejudice 
to the appellant's right to further pursue an appeal of this 
claim by satisfying the jurisdictional requirements.


ORDER

The claim of entitlement to an increased rating for bilateral 
pes cavus is dismissed without prejudice.




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

